DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 11/24/2021 and IDS filed 12/06/2021.

Claims 1-17 are pending.  Claims 1-9, 15, and 17 are being examined.  Claims 10-14 and 16 are withdrawn from further consideration.  Claims 1, 6-8 are amended and claim 17 is newly added with no new subject matter being introduced.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claim 6, the claim does not define x and y and it is unclear as to what x and y represent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sloane et al. (US 2012/0055138 A1) in view of Chen et al. (US 2018/0015446 A1) and Lim et al. (Lim et al., “Effect of Co/Ni ratios in cobalt nickel mixed oxide catalysts on methane combustion”, Applied Catalysis A: General 505 (2015) 62-69).
Considering claims 1-2 and 17
Sloane teaches using a first aftertreatment device configured as a three-way catalyst (TWC) wherein the TWC performs a number of catalytic functions necessary to aftertreatment of an exhaust gas feedstream (Sloane, [0064]).  Chen teaches three-way conversion catalysts (TWC) are commonly used to treat the exhaust gas produced by spark-ignition, gasoline engines operated under stoichiometric conditions; TWC catalyst may also be used to treat the exhaust gases produced by stoichiometric NG engines; thus, a TWC catalyst may be used to treat any (1) carbon monoxide, (2) unburned methane and any other short chain hydrocarbons, and (3) oxides of nitrogen produced by a stoichiometric NG engines (Chen, [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conduct the exhaust gas via a CH4-oxidation catalytic converter such as TWC catalytic converter.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to treat any carbon monoxide, unburned methane and any other short chain hydrocarbons, and oxides of nitrogen when running a natural gas engine under stoichiometric conditions with a reasonable expectation of success.
Sloane teaches the use of platinum group metal oxidation catalysts which can be very expensive as the catalyst in the TWC catalytic converter (Sloane, [0072]), Sloane/Chen do not explicitly teach the TWC/CH4-oxidation catalytic converter comprises a pyrochlore and/or a beta polymorphous A-type (BEA) zeolite and/or a cobalt-nickel compound.
However, Lim teaches unburned methane emitted from natural gas vehicles is potent greenhouse gas because its global warming potential is 21 times higher than that 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a cobalt-nickel compound as the catalytically active compound of the TWC/CH4-oxidation catalytic converter in Sloane’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to use a more economical catalyst to oxidize methane with a reasonable expectation of success.
Sloane teaches only one-fourth to one-third of the NOx present in an exhaust gas feedstream is NO2 and that it is desirable to increase the NO2 to NO molar ratio in the exhaust gas feedstream to one to one for optimal conversion of NOx to N2 and water; the ratio of NO2 to NO can be increased substantially one to one by injecting a small amount of injected fuel mass into the cylinder of the engines after the primary combustion event during the expansion stroke (Sloane, [0069]).  Thus, Sloane teaches the exhaust gas to be conducted via the CH4-oxidation catalytic converter has an NO2
Using a cobalt-nickel compound as the catalytically active compound of the TWC/CH4-oxidation catalytic converter in Sloane’s process instead of a platinum group metal oxidation catalyst results in the catalytically active compound to have a proportion of platinum and palladium or a sum of platinum and palladium of less than 5%, less than 3%, and less than 1%.
Moreover, Sloane teaches platinum group metal oxidation catalysts can be very expensive as the catalyst in the TWC catalytic converter (Sloane, [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to minimize the amount of platinum/palladium of the oxidation catalyst such that a proportion of platinum and palladium or a sum of platinum and palladium is less than 5%, less than 3%, and less than 1%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to reduce the cost of the catalyst with a reasonable expectation of success.
Considering claim 5, the limitations of claim 5 are considered to be optional when the catalytically active compound is not a pyrochlore and/or a beta polymorphous A-type (BEA) zeolite.
Considering claims 6-7, Lim teaches effect of Co/Ni ratios in cobalt nickel mixed oxide catalysts on methane combustion; among the various ratios, cobalt nickel mixed oxides having the ratios of Co to Ni of (50:50) and (67:33) demonstrate the highest activity for methane combustion (Lim, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the Co/Ni ratios in cobalt nickel 
Considering claim 8, Sloane teaches only one-fourth to one-third of the NOx present in an exhaust gas feedstream is NO2 and that it is desirable to increase the NO2 to NO molar ratio in the exhaust gas feedstream to one to one for optimal conversion of NOx to N2 and water; the ratio of NO2 to NO can be increased substantially one to one by injecting a small amount of injected fuel mass into the cylinder of the engines after the primary combustion event during the expansion stroke (Sloane, [0069]).  Thus, Sloane teaches the NO2 proportion in the exhaust gas is adjusted via at least one combustion parameter of the internal combustion engine combusting the gaseous fuel.
Considering claim 9, Sloane teaches the method further comprising conducting the exhaust gas downstream of the CH4-oxidation catalytic converter (210 of Fig. 16) via an SCR catalytic converter (220 of Fig. 16), and introducing NH3 or an NH3 precursor substance (260 of Fig. 16) into the exhaust gas downstream of the CH4-oxidation catalytic converter (210 of Fig. 16) and upstream of the SCR catalytic converter (220 of Fig. 16) (Sloane, Fig. 16 and [0068]-[0069]).
Considering claim 15, Sloane teaches the internal combustion engine is a gas engine (Sloane, [0064]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sloane et al. (US 2012/0055138 A1) in view of Chen et al. (US 2018/0015446 A1), Lim et al. (Lim et al., “Effect of Co/Ni ratios in cobalt nickel mixed oxide catalysts on methane combustion”, Applied Catalysis A: General 505 (2015) 62-69), and Cheng et al. (Cheng et al., “Catalytic combustion of methane over cobalt doped lanthanum stannate pyrochlore oxide”, Catalysis Communications 9 (2008) 690-695).
Considering claim 3 and 4, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the catalytic converter comprises pyrochlore.
Sloane teaches the use of platinum group metal oxidation catalysts which can be very expensive as the catalyst in the TWC catalytic converter (Sloane, [0072]), Sloane/Chen do not explicitly teach the TWC/CH4-oxidation catalytic converter comprises a pyrochlore.
However, Cheng teaches that noble metal-based catalysts are well-known to be active for methane oxidation at low temperatures; however, they are too expensive and also not stable at high temperatures (Cheng, 1st paragraph of introduction).  Cheng teaches pyrochlores have excellent thermal stability and catalytic activities at high temperatures and have been applied in various reactions such as CO-NO reaction and CO oxidation; pyrochlore-type oxides containing transition metals are attracting great attention as catalysts for complete oxidation of methane (Cheng, 2nd column of introduction on page 690).  Cheng teaches La2CoxSn2-xO7-δ oxides with pyrochlore structure in methane oxidation and La2Co0.3Sn1.7O7-δ and La2Co0.5Sn1.5O7-δ
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the TWC/methane catalytic converter of Sloane to comprise pyrochlore selected from the claimed group.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to use a more economical catalyst with excellent thermal stability and catalytic activity with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding a decrease in platinum group metals would require undue experimentation have been fully considered but are not persuasive.
The rejection is based on replacement of Sloane’s oxidation catalyst (TWC) which is a platinum group catalyst with a cobalt-nickel catalyst.  Using a cobalt-nickel compound as the catalytically active compound of the TWC/CH4-oxidation catalytic converter in Sloane’s process instead of a platinum group metal oxidation catalyst results in the catalytically active compound to have a proportion of platinum and palladium or a sum of platinum and palladium of less than 5%, less than 3%, and less than 1%.  
Moreover, Sloane teaches platinum group metal oxidation catalysts can be very expensive as the catalyst in the TWC catalytic converter (Sloane, [0072]).  Therefore, it would have been obvious to one of ordinary skill in the art to minimize the amount of platinum/palladium of the oxidation catalyst such that a proportion of platinum and 
In support of above argument, Applicant asserts that Chen discloses that it may be preferable that the total amount of PGM is 6 to 30 wt%.  It should be noted that Chen is not used to teach the claimed amount of platinum/palladium.  
Moreover, Chen teaches the total amount of the PGM supported on the molecular sieve is 0.1 to 20 wt% (Chen, [0071]).  Applicant’s argument is based on a narrowing of Chen’s teachings and a preferred embodiment of Chen.   "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734